Opinion filed June 4, 2021




                                      In The


        Eleventh Court of Appeals
                                   ___________

                               No. 11-20-00223-CV
                                   ___________

                             QUAD A, INC., Appellant
                                         V.
THE G & M HARRIS FAMILY LIMITED PARTNERSHIP, L.P.,
GARY HARRIS, MARY HARRIS, AND CJ REAL ESTATE, LLC,
                    Appellees


                     On Appeal from the 70th District Court
                              Ector County, Texas
                     Trial Court Cause No. A-20-06-0626-CV


                      MEMORANDUM OPINION
      The parties to this appeal have filed in this court an agreed motion to dismiss
this appeal. In the motion, the parties state that they have settled the case and that
all parties have agreed to bear their own costs. See TEX. R. APP. P. 42.1(a), (d).
Accordingly, we dismiss this appeal pursuant to the parties’ agreed motion.
      The motion to dismiss is granted, and the appeal is dismissed.


                                                   PER CURIAM


June 4, 2021
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                        2